Citation Nr: 1415619	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-14 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for right ankle, post-operative removal of OS trigonum, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2012, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran was last examined in January 2011.  The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  At the Veteran's Board hearing, the Veteran contended that his right ankle pain and swelling had increased.  The Veteran also stated that his ankle gives out more frequently, that he has numbness to his ankle, and has a lack of movement with his ankle.  VA medical records from June 2013 show that the Veteran stated that his ankle pain had worsened within the past eight weeks.  Given the Veteran has made lay statements that suggest that his right ankle disorder has worsened, a new VA examination is necessary to evaluate the severity of the Veteran's right ankle disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right ankle disability. The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any instability in the right ankle must be conducted. 

(a) Describe all impairment associated with the right ankle disability including any neurological impairment. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate if such loss is more reflective of one of the following:  mild, moderate, or marked.

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


